Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 6-8 and 10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is no support for the invention of claims 6-8 and 10.  Applicant has not pointed out where there is support in the original disclosure for the invention and Examiner has not been able to find support.  Specifically there is no support for the following limitation: sizes of opening sections of the air nozzles are increased along the moving direction of the glass ribbon according to temperature of the glass, such that the glass is subjected to isothermal drop speed cooling in a moving process.

Specifically there is no support for the opening sizes being increased to ‘according to the temperature of the glass’.  Original claims 6-7 recites that the air (rather than sizes) volume is varied/increased “according to temperature of the glass”.  It does not appear that one of ordinary skill would reasonably consider that Applicant had possession of nozzles being increased according to the temperature of the glass.  It is noted that Applicant’s figure 4 does not show any mechanism for adjusting opening size and the prior art does not appear show that adjustable opening sizes are conventional.  The claim language of the sizes being “increased…according to temperature” conveys the sense that the sizes changes if the temperature changes: there is no support for this change in scope.
One of ordinary skill would understand that a general increase in sizes could be used in combination with controlled blowers so as to increase or decrease cooling at each nozzle location.  This could also be done without any size increase (i.e. by increasing gas pressure).  Applicant’s (cancelled) claim 9 adds the feature of increasing hole size, which could facilitate air volume increases. 

One of ordinary skill would understand that the invention of claim 6 recites that there are different air volumes ‘according to temperature’.  One of ordinary skill this can be implemented by changing the outputs of corresponding air blowers (page 4, line 14).   The scope of current claim 6 is broader than that of original claim 6 because current claim 6 does not require different air volumes.  
Examiner notes that the change in air volumes is not inherent in current claim 6.   It is a matter of common sense that if a blower is set to blow 1000 CFM, then the air volume delivered through the nozzles will be 1000 CFM, irrespective of the size of the nozzles.  
Examiner notes the change in the claim 6 (compared to original claim 6) improperly expands the scope of the claim.  Original claim 6 required forming different air volume to create the isothermal drop speed cooling. Current claim 6 no longer requires different air volumes.  It is noted that the specification indicate the size increase merely permit (but do not cause) different air volumes (page 7, lines 23-26:“so that the cooling air volume can be increased”).   This is a matter of common sense because if an air blower (page 7, line 12) blows 1000 cfm to a set of nozzles, then one could expect that it would blow 1000 cfm through the nozzles.  Changing the size of the nozzles would not change the 1000 cfm air volume flow rate.  One looking to double the air volume could increase the volume of the blower to 2000 cfm and double the width of the nozzle slit.
 There is no support for claim 10 (in combination with claim 6): that the sizes are increased periodically.  A periodic increase is disclosed at page 5, lines 3-9.   The claim 6 limitation that the sizes increase “according to temperature” would be understood to mean that there the sizes continuously increase along the movement path ion order to create the isothermal drop speed cooling. The periodic increase of claim 10 would have discontinuities in the sizes increase along the movement path and thus lack the continuous increase implicit in claim 6. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 6-8  and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The MPEP at 2173.05(g) contains the following: 
Examiners should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim. These factors are examples of points to be considered when determining whether language is ambiguous and are not intended to be all inclusive or limiting. Other factors may be more relevant for particular arts. The primary inquiry is whether the language leaves room for ambiguity or whether the boundaries are clear and precise.

Examiner finds the claim 6 has ambiguous functional language. 
The indefinite claim language is: “sizes of opening sections of the air nozzles are increased along the moving direction of the glass ribbon according to temperature of the glass, such that the glass is subjected to isothermal drop speed cooling in a moving process.“ (claim  6, lines 7-9) 
This limitation is unclear because this limitation merely states a function (“the glass is subjected to isothermal drop speed cooling in a moving process.“ ) without providing any indication about how the function is performed.  The recited function does not follow from the structure recited in the claim, i.e. the glass ribbon, the rollers, or the plurality of air nozzles with sizes that are increased, so it is unclear whether the function requires some other structure or is simply a result of operating the ribbon, rollers and/or nozzles in a certain manner.

A suggestion for how applicant could result the unclear boundaries is: amending the claims to specify how the cooling is constrained to isothermal drop speed such as by specifying a particular structure that limits the temperature drop speed provided such an amendment is supported by the specification.  For example, the amendment could specify the particular structure that performs the function (an isothermal drop speed cooling)  if such is supported by the specification.   Such an amendment when interpreted in view of the specification would inform one of ordinary skill  of the metes and bounds of the functional limitation. 
See MPEP 2173.05(g) which indicates three other ways that an applicant may resolve ambiguities of a functional limitation.  
(1) The scope is unclear because it is unclear if claim encompasses any apparatus that achieves the function and has an increase of opening sizes, or if it requires an apparatus in which the function is linked to the increase of opening sizes.  (2) The claims do not set forth any boundaries as to how the function is achieved.  Rather the merely sets forth the result of isothermal drop speed cooling is obtained.   The specification at page 4, line 1 discloses increasing both air volume and air speed to control the heat exchange and page, line 14 explains one can use hot air or cold air to cool the glass sheet.   Thus one of ordinary skill would realize that an apparatus with an arbitrary increase in opening section size could be used to create an isothermal drop speed cooling by controlling other variables (cooling air velocity/pressure, cooling air pressure, accelerating/decelerating the glass sheet movement).   (3)   It is unclear whether the claim would require air blowers that are provide a specific air volume so as to get the required air volume for all of the 
One could configure an apparatus to anneal a glass 1 mm thick with an isothermal drop speed cooling from 900 C to 800 C.  However if one were to feed a glass sheet that is 10 mm thick through the same configuration, it is unclear if it would also have isothermal drop speed cooling.  Such a glass sheet would need 10 times the heat transfer as the 1 mm thick sheet since it has ten times the mass.    

Response to Arguments
Applicant’s arguments, see the Appeal Brief, filed 11/27/2020, with respect to obviousness have been fully considered and are persuasive.  The rejection of Shields has been withdrawn.  However in light of Applicant’s interpretation of the claims, a new ground of rejection (above) is necessary.
On page 5 of the Appeal Brief it is urged that claim 6 comprises a cooling unit configured to provide different air volume according to glass temperature.  Examiner disagrees.  Original claim 6 required this cooling unit but current claim 6 does not.
It is argued that page 2, lines 9-14 provides support for the opening sections sizes are increased so that the cooling air volume can be gradually increased thereby allowing the temperature drop speed to be uniform.  This is not very relevant because this Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  This does indicate that the nozzle size increase “according to temperature of the glass”.   Nor does the passage appear to reasonably suggest that the nozzle size increase according to temperature of the glass.  The invention of original claim 6 can be simply implemented by increasing the volume of gas through holes; forcing more gas through a hole does not require a larger hole size.  However one would understand that increasing the hole size could facilitate an increase in the rate of air flow. 
	It is argued that page 5, lines 2-8 provides support for a periodic increase.  This is not persuasive because such a periodic increase is not indicated as being compatible with the sizes being increased according to temperature of the glass. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Tian reference “Numerical study on nozzle-field cooling of heated aluminum blanks for hot stamping” is cited for disclosing conventional design parameters used for nozzle cooling of flat substrates.  Colman is cited as being of general interest.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOFFMANN whose telephone number is (571)272-1191.  The examiner can normally be reached on 9:30-6:00 The first Monday, first Tuesday, second Thursday and second Friday of each Federal biweek..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN M HOFFMANN/          Primary Examiner, Art Unit 1741